Former opinion corrected and rehearing denied October 21, 1930                        ON PETITION FOR REHEARING
In this case there was a finding and determination of the court which the memorandum of opinion of September 4, 1930, fails to show.
In addition to the portion of the opinion herein in regard to the defendants L.M. Laird and Luella E. Laird, who received a deed for a portion of the premises in controversy and who claimed to be owners *Page 162 
in fee simple thereof, which answer was treated as claiming that they were innocent purchasers in good faith, we believed from the testimony that the Lairds, who were near neighbors and intimately acquainted and associated with Matthew Wells Mitchell, Mrs. Matilda J. Mitchell, his wife, and Minnette Sentner, the daughter of Mrs. Mitchell, knew at the time they received the conveyance from Minnette Sentner, the fraudulent grantee, all about the condition of the property and the circumstances relating to the conveyance thereof by Mrs. Mitchell, by means of the power of attorney, to her stepdaughter, and were fully aware of the fraud practiced by Mrs. Mitchell and Mrs. Sentner in regard thereto, as set forth in the opinion; that they were not innocent purchasers in good faith for a valuable consideration, and that such claim can not be sustained.
This memorandum will be added to the former opinion. *Page 163